Citation Nr: 0929956	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pressure ulcers of the 
lower extremities, claimed as secondary to service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a pressure ulcer condition of the lower 
extremities, as he believes that his service-connected left 
knee disability led to the development of these sores and 
resulting infection.  He contends that were it not for the 
total knee replacement of the left knee, his circulation 
would have been better and the ulcers on his left leg, now 
amputated from above the knee, would have healed.  He also 
pointed out that the pressure ulcers on the right leg, which 
is not service-connected for a knee disability, have 
adequately healed.  

In his June 2006 Notice of Disagreement, the Veteran 
indicated that he had a left above the knee amputation which 
he contends resulted from the pressure ulcers due to the 
service-connected left knee disability.  He raised a claim 
for service connection for left above the knee amputation at 
that time and that claim has not been adjudicated.  

The Veteran's claim for left above the knee amputation is 
"inextricably intertwined" with the adjudication of his claim 
for service-connected for pressure ulcers of the lower 
extremities.  All issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the RO is advised that the 
Veteran's claim of entitlement to service connection for a 
left above the knee amputation, claimed as secondary to a 
service-connected left knee disability, must be adjudicated 
after full development and adjudication of the veteran's 
pending service connection claim.  Id.

Additional development of the evidence is required.  In a 
form providing authorization and consent to release 
information to VA, the Veteran indicated that he had received 
treatment from the Louis Stokes VA Medical Center (VAMC) in 
Cleveland, Ohio, from January 5 through January 26, 2005, and 
from the VA Medical Center in Erie, Pennsylvania, beginning 
in January 2005.  The record reflects that only VA medical 
records from the Erie VAMC through January 4, 2005, have been 
obtained and associated with the Veteran's claims file.  
There are no records pertaining to the left above the knee 
amputation in the record.  Since the outstanding VA 
outpatient treatment records could be supportive of the 
Veteran's claim, further development to obtain them is in 
order.  In doing so, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran should be afforded a VA examination to determine 
the nature and etiology of his ulcer condition of the lower 
extremities and subsequent amputation of his left lower 
extremity from above the knee.  The Board notes that the 
Veteran has not been afforded a VA examination with respect 
to his ulcer condition and his representative has argued that 
an examination is required.  VA's duty to assist the Veteran 
includes obtaining a thorough and contemporaneous examination 
where necessary to reach a decision on the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Board finds that such an 
examination is necessary in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all the Veteran's treatment records 
from Louis Stokes VA Medical Center not 
currently in the record, including those 
dating from January 5, 2005, through 
January 26, 2005, and records from the VA 
Medical Center in Erie since January 2005, 
and associate those records with the 
claims file.

2.  Then, the Veteran should be afforded 
the appropriate VA examination to 
determine the nature and etiology of the 
Veteran's pressure ulcer condition of the 
lower extremities and a left above the 
knee amputation.  Any indicated studies 
should be performed.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's pressure 
ulcer condition of the lower extremities 
and resulting subsequent amputation of the 
left lower extremity were caused or 
aggravated by the service-connected total 
left knee replacement following chronic 
dislocated patella.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

